United States Court of Appeals
                                                                           Fifth Circuit
                                                                            F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                          September 29, 2003
                          _____________________
                                                                       Charles R. Fulbruge III
                                  No. 03-30502                                 Clerk
                                Summary Calendar
                             _____________________


VICTORIA M. CRANFORD,

                                                             Movant-Appellant.

                        ---------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                           USDC No. 03-MC-5
                        ---------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Victoria     M.   Cranford      appeals   the   district    court’s       order

holding her in contempt of court and imposing a $10,000 fine for

her tardiness in appearing for a sentencing hearing.                    She argues

that the order should be vacated because it is not possible to

determine   whether     the    order   is   civil    or   criminal     in    nature.

Because the apparent purpose of the order was punitive or “designed

to vindicate the authority of the court,” and because the extremely

large    amount   of   the    fine   also   indicates     that   the    order    was

punitive, we consider the order to be a criminal contempt order for

purposes of appellate review.           See FDIC v. LeGrand, 43 F.3d 163,

168 (5th Cir. 1995); see also Thyssen, Inc. v. S/S Chuen On, 693

F.2d 1171, 1173-74 (5th Cir. 1982).

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court improperly found Cranford in contempt

through the summary disposition procedure of FED. R. CRIM. P. 42(b).

See Thyssen, 693 F.2d at 1174-75 (summary disposition “ordinarily

... may not be used to punish an attorney for a contempt consisting

of lateness or absence from a scheduled court appearance” because

“the mere   fact   of   absence    [or   lateness]   does   not    constitute

contempt”). Further, the district court did not make findings that

Cranford’s tardiness violated 18 U.S.C. § 401, in that it involved

(1) misbehavior, (2) in or near the presence of the court, (3) with

criminal intent, and (4) that resulted in an obstruction of the

administration of justice.        See American Airlines, Inc. v. Allied

Pilots Ass’n, 968 F.2d 523, 531 (5th Cir. 1992).                  Nor did the

district court provide notice to Cranford that the proceedings were

criminal in nature.     See Lamar Fin. Corp. v. Adams, 918 F.2d 564,

567 (5th Cir. 1990).

     Therefore, the district court’s order is REVERSED and this

case is REMANDED for further proceedings pursuant to FED. R. CRIM.

P. 42(a).

                                                     REVERSED and REMANDED




                                     2